848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene Orrell BAILEY, Plaintiff-Appellant,v.WAKE FOREST UNIVERSITY, a non-profit corporation, Defendant-Appellee.
No. 88-1009.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 30, 1988.Decided:  May 23, 1988.

Eugene Orrell Bailey, appellant pro se.
J. Dennis Bailey, Bell, Davis & Pitt, PA, for appellee.
Before DONALD RUSSELL, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Eugene Orrell Bailey appeals the district court's dismissal of his civil rights action against Wake Forest University.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The district court's order dismissing Bailey's action was not a final order because it did not dispose of the University's counterclaim for student loans allegedly owed by Bailey.  See Fed.R.Civ.P. 54(b).  As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ. P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.1


5
DISMISSED.



1
 Because of this disposition, it is unnecessary to decide whether the district court abused its discretion in denying Bailey an extension of time in which to appeal